SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Defendant-appellant John Leslie Hales appeals from the April 13, 2000 judgment of the district court granting in part and denying in part Hales’s motion to file an amended answer and counterclaim, granting summary judgment in favor of plaintiff-appellee HSBC Bank USA (“HSBC”), and denying Hales’s motion to compel discovery.
For substantially the reasons stated in the district court’s thoughtful and thorough opinion, see Republic Nat’l Bank v. Hales, 75 F.Supp.2d 300 (S.D.N.Y.1999), the judgment of the district court is hereby AFFIRMED.